

WASHINGTON REAL ESTATE INVESTMENT TRUST
AMENDED AND RESTATED EXECUTIVE OFFICER LONG-TERM INCENTIVE PLAN
(Effective January 1, 2020)


ARTICLE I. INTRODUCTION


1.1    Purpose. The purposes of the Washington Real Estate Investment Trust
Amended and Restated Executive Officer Long-Term Incentive Plan (the “Plan”)
contained herein are to allow Washington Real Estate Investment Trust (the
“Trust”) to attract and retain talented executives, to provide incentives to
executives to achieve certain performance targets, and to link executive
compensation to shareholder results by rewarding competitive and superior
performance. In furtherance of those purposes, the Plan is designed to provide
long-term incentive compensation to officers of the Trust, a portion of the
amount of which is dependent on the degree of attainment of certain performance
goals of the Trust over successive three-year performance periods commencing
each year beginning with the three-year performance period commencing on January
1, 2020.
1.2    Background. The Plan amends and restates the Long-Term Incentive Plan
that became effective January 1, 2014 (the “Prior Plan”). The Prior Plan shall
remain in effect as to all remaining unvested restricted shares granted under
the Prior Plan, which shall vest in accordance with the terms of the Prior Plan.
1.3    Overview. Each award under the Plan is initially expressed as a dollar
amount that is a multiple of the participant’s annual base salary, which
multiple varies depending on the participant’s job position and the degree of
achievement of the performance goals over each three-year performance period
under the Plan. The dollar amount is converted into (1) a number of restricted
common shares of the Trust granted as soon as practicable following the
commencement of the Performance Period which are subject to a three-year
time-based vesting schedule, and (2) a number of common shares of the Trust at
the end of the three-year performance period, which are payable 100% in
unrestricted (i.e., fully vested) common shares. The allocation between (1) and
(2) shall be determined by the Committee in its discretion. Grants under the
Plan are made pursuant to and from the common share reserve established under
the Trust’s 2016 Omnibus Long-Term Incentive Plan.
1.4    Effective Date. This Plan is effective as of January 1, 2020 (the
“Effective Date”), and was approved by the Compensation Committee of the Board
of Trustees of the Trust (the “Committee”) and by the Board of Trustees of the
Trust (the “Board”) on February 14, 2020.
ARTICLE II. DEFINITIONS
2.1    “Award” means an award of fully vested Common Shares and Common Shares
subject to vesting under the Plan.


1
 

--------------------------------------------------------------------------------




2.2    “Beginning Share Price” means the average closing price per Common Share
for the twenty (20) trading days beginning on the first trading day of the
Performance Period on the exchange on which Common Shares are traded.
2.3    “Cause” means
(a)
commission by the Participant of a felony or crime of moral turpitude;

(b)
conduct by the Participant in the performance of the Participant’s duties to the
Trust which is illegal, dishonest, fraudulent or disloyal;

(c)
the breach by the Participant of any fiduciary duty the Participant owes to the
Trust; or

(d)
gross neglect of duty which is not cured by the Participant to the reasonable
satisfaction of the Trust within thirty (30) days of the Participant’s receipt
of written notice from the Trust advising the Participant of said gross neglect

2.4    “Change in Control” means an event or occurrence set forth in any one or
more of subsections (a) through (d) below (including any event or occurrence
that constitutes a Change in Control under one of such subsections but is
specifically exempted from another such subsection):
(a)
the acquisition by an individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) (a “Person”) of beneficial ownership of any shares of
beneficial interest in the Trust if, after such acquisition, such Person
beneficially owns (within the meaning of rule 13d-3 promulgated under the
Exchange Act) forty percent (40%) or more of either (1) the then-outstanding
shares of beneficial interest in the Trust (the “Outstanding Trust Shares”) or
(2) the combined voting power of the then-outstanding shares of beneficial
interest the Trust entitled to vote generally in the election of trustees (the
“Outstanding Trust Voting Shares”); provided, however, that for purposes of this
subsection (a), the following acquisitions shall not constitute a Change in
Control: (A) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Trust or any corporation controlled by the Trust,
or (B) any acquisition by any corporation or other entity pursuant to a
transaction which complies with clauses (1) and (2) of subsection (c) of this
Section; or

(b)
such time as the Continuing Trustees (as defined below) do not constitute a
majority of the Board (or, if applicable, the board of directors or trustees of
a successor corporation or other entity to the Trust), where the term
“Continuing Trustee” means at any date a member of the Board (1) who was a
member of the Board on the date hereof or (2) who was nominated or elected
subsequent to the date hereof with the approval of other Board members who
themselves constitute Continuing Trustees at the time of such nomination or



2
 

--------------------------------------------------------------------------------




election; provided, however, that there shall be excluded from this clause (2)
any individual whose initial assumption of office occurred as a result of an
actual or threatened election contest with respect to the election or removal of
trustees or other actual or threatened solicitation of proxies or consents, by
or on behalf of a person other than the Board; or
(c)
the consummation of a merger, consolidation, reorganization, recapitalization or
statutory share exchange involving the Trust or a sale or other disposition of
all or substantially all of the assets of the Trust in one or a series of
transactions (a “Business Combination”), unless, immediately following such
Business Combination, each of the following two conditions is satisfied: (1) all
or substantially all of the individuals and entities who were the beneficial
owners of the Outstanding Trust Shares and Outstanding Trust Voting Shares
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of the then-outstanding shares of beneficial interest
or stock, as the case may be, and the combined voting power of the
then-outstanding shares or stock, as the case may be, entitled to vote generally
in the election of trustees, or directors, as the case may be, respectively, of
the resulting or acquiring corporation or other entity in such Business
Combination (which shall include, without limitation, a corporation or other
entity which as a result of such transaction owns the Trust or substantially all
of the Trust’s assets either directly or through one or more subsidiaries) (such
resulting or acquiring corporation or other entity referred to herein as the
“Acquiring Entity”) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Trust Shares
and Outstanding Trust Voting Shares, respectively; and (2) no Person (excluding
the Acquiring Entity or any employee benefit plan (or related trust) maintained
or sponsored by the Trust or by the Acquiring Entity) beneficially owns,
directly or indirectly, 40% or more of the then outstanding shares of beneficial
interest or stock, as the case may be, of the Acquiring Entity, or of the
combined voting power of the then-outstanding shares of such corporation or
other entity entitled to vote generally in the election of trustees or
directors, as the case may be; or

(d)
a liquidation or dissolution of the Trust.

Notwithstanding the foregoing, no Change in Control shall be deemed to have
occurred unless the event also constitutes a “change in the ownership or
effective control of the corporation or in the ownership of a substantial
portion of the assets of the corporation” within the meaning of Section
409A(a)(2)(v) of the Internal Revenue Code.
2.5    “Common Shares” means common shares of beneficial interest of the Trust.


3
 

--------------------------------------------------------------------------------




2.6    “Disability” means any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, as a result of
which the Participant is receiving income replacement benefits for a period of
not less than three (3) months under an accident and health plan covering
employees of the Trust. The determination of whether the Participant’s physical
or mental impairment satisfies the conditions set forth in this Section shall be
made under a disability insurance program covering employees of the Trust;
provided, however, that if the Participant is determined to be totally disabled
by the Social Security Administration, his physical or mental impairment shall
be deemed to satisfy the conditions of this Section.
2.7    “Ending Share Price” means the average closing price per Common Share for
the last twenty (20) trading days of the Performance Period on the exchange on
which Common Shares are traded (unless a Change in Control occurs during the
Performance Period, in which case the term means the value per Common Share
determined as of the date of the Change in Control, such value to be determined
by the Committee in its reasonable discretion based on the actual or implied
price per share paid in the Change in Control transaction).
2.8    “Good Reason” means the occurrence of an event listed in Subsection (a),
(b) or (c) below:
(a)
the Trust materially diminishes the Participant’s job responsibilities such that
the Participant would no longer have responsibilities substantially equivalent
to those of other officers holding an equivalent job position to that held by
the Participant before the diminution at companies with similar revenues and
market capitalization;

(b)
the Trust reduces the Participant’s annual base salary (except for a reduction
that is a uniform percentage of annual base salary for each officer of the Trust
and does not exceed ten percent (10%) of annual base salary) or annual bonus
opportunity at high, target or threshold performance as a percentage of annual
base salary; or

(c)
the Trust requires the Participant to relocate the Participant’s primary place
of employment to a new location that is more than fifty (50) miles from its
current location (determined using the most direct driving route), without the
Participant’s consent; provided however, as to each event in Subsection (a), (b)
or (c),

(i)
the Participant gives written notice to the Trust within thirty (30) days
following the event or receipt of notice of the event of his objection to the
event;

(ii)
the Trust fails to remedy the event within thirty (30) days following the
Participant’s written notice; and



4
 

--------------------------------------------------------------------------------




(iii)
the Participant terminates his employment within thirty (30) days following the
Trust’s failure to remedy the event.

2.9    “Participant” means a person who participates in the Plan pursuant to
Section 3.1.
2.10    “Performance Period” means each three-year performance period from and
including January 1 of a particular year through the earlier of December 31 of
the third year or, if earlier, the date of a Change in Control. The first
Performance Period shall run from January 1, 2020 and end on December 31, 2022;
the second Performance Period shall run from January 1, 2021 and end on December
31, 2023; etc.
2.11    “Retire” means a Participant resigns upon or after reaching (a) age 55
and being employed by the Trust for at least twenty (20) years or (b) age 65.
2.12    “Total Shareholder Return” means (a) the sum of the total change in the
Ending Share Price as compared to the Beginning Share Price, plus any dividends
paid to a shareholder of record with respect to one Common Share during the
Performance Period, expressed as a percentage of (b) the Beginning Share Price.
ARTICLE III. ELIGIBILITY AND ADMINISTRATION
3.1    Eligibility. Officers of the Trust at the level of President and Chief
Executive Officer, Executive Vice President and Senior Vice President who are
employees of the Trust as of the first day of the applicable Performance Period
shall be the Participants, unless specifically excluded by the Committee. The
Committee may designate additional employees as Participants during the
Performance Period. If the Committee adds Participants after the first day of
the Performance Period, the Participant’s Award opportunity will be as
established by the Committee by written notice to the Participant in lieu of the
level specified in Section 4.1. Unless otherwise specified by the Committee, the
Award for any Participant who is not a Participant on the first day of the
Performance Period shall be prorated in the proportion that the number of days
the Participant is employed by the Trust during the Performance Period bears to
the number of days in the Performance Period. Once a person becomes a
Participant in the Plan, the Participant shall remain a Participant until any
Award payable hereunder has been paid and is vested or forfeited.
3.2    Administration. The Plan shall be administered by the Committee, which
shall have discretionary authority to interpret and make all determinations
relating to the Plan. Any interpretation or determination by the Committee shall
be binding on all parties.
ARTICLE IV. AWARDS
4.1    Award Opportunity. Each Participant’s total Award under the Plan shall
initially be stated as a percentage of the Participant’s annual base salary
determined as of the beginning of the applicable Performance Period, which
percentage shall depend upon the Participant’s position and the degree of
achievement of threshold, target, and high performance goals for the Performance
Period which, except as otherwise determined by the Committee, shall be as set
forth in the table below:


5
 

--------------------------------------------------------------------------------




 
Threshold
Target
High
President and Chief Executive Officer
198%
275%
440%
Executive Vice President
143%
200%
295%
Senior Vice President
100%
143%
207%



4.2    Allocation of Award Opportunity. Each Participant’s total Award shall be
allocated among:
(a)    A number of restricted Common Shares granted as soon as practicable
following the commencement of the Performance Period which are subject to a
three-year time-based vesting schedule (the “Time-Vesting Restricted Stock
Award”);
(b)    A number of Common Shares that will be issued at the end of the
three-year performance period based on the degree to which applicable
shareholder return measures are satisfied, and are payable 100% in unrestricted
(i.e., fully vested) Common Shares (the “Shareholder Return Equity Grant”); and
(c)    A number of Common Shares that will be issued at the end of the
three-year performance period based on the degree to which applicable strategic
measures are satisfied, and are payable 100% in unrestricted (i.e., fully
vested) Common Shares (the “Strategic Goals Equity Grant”).
The allocation of each Participant’s total Award shall be as determined by the
Committee as soon as reasonably practicable following commencement of the
applicable Performance Period, with the aggregate weighting equal to 100%,
provided that the initial allocation shall be (1) 40% Time-Vesting Restricted
Stock (based on the Target award opportunity), (2) 30% Shareholder Return Equity
Grant, and (3) 30% Strategic Goals Equity Grant.    
4.3    Shareholder Return Measures and Strategic Goals Measures. As soon as
reasonably practicable following the commencement of the applicable Performance
Period, the Committee shall establish and define (1) one or more shareholder
return measures for the applicable Performance Period, (2) one or more strategic
measures for the applicable Performance Period, (3) the threshold, target and
high performance goals for each shareholder return measure and strategic
measure, as applicable, and (4) the weighting attributable to each such
shareholder return measure and strategic measure, as a percentage of the Target
bonus opportunity. The Committee shall communicate such performance measures to
the Participants. Unless otherwise determined by the Committee, the calculation
of Total Shareholder Return shall be as set forth in the Plan.
Upon or following completion of the Performance Period, the degree of
achievement of each applicable shareholder return measure and strategic measure
shall be determined by the Committee. If the Committee determines that the
degree of achievement of an applicable shareholder return measure or strategic
measure is between threshold and target or between target and high, then the
portion of the Award that is dependent upon such measure shall be determined by
linear


6
 

--------------------------------------------------------------------------------




interpolation between such values. If the degree of achievement of the
applicable measure falls below threshold, the portion of the Award that is
dependent on such measure shall not be paid.
In determining the degree to which the applicable performance goals for each
strategic performance measure are achieved, the Committee may take into account
factors or events that occur during a Performance Period that may distort the
degree to which the strategic performance goals are achieved, such as, but not
limited to: (a) asset write-downs; (b) litigation or claims, judgments, or
settlements; (c) the effect of changes in tax laws, accounting principles, or
other laws or provisions affecting reported results; (d) any reorganization or
restructuring events or programs; (e) extraordinary, non-core, non-operating, or
non-recurring items and items that are either of an unusual nature or of a type
that indicates infrequency of occurrence as a separate component of income from
continuing operations; and (f) acquisitions or divestitures. For the avoidance
of doubt, such factors or events shall not be taken into account, and no
adjustments shall be made, in respect of the determination of the degree to
which shareholder return measures are satisfied once the performance goals for
the shareholder return measures have been established.
4.4    Terms of Time-Vesting Restricted Stock Award. Each Participant’s
Time-Vesting Restricted Stock Award shall be granted as follows:
(a)
the Committee shall determine the date of grant of each Participant’s
Time-Vesting Restricted Stock Award and shall communicate the date of grant and
the number of Time-Vesting Restricted Common Shares to the Participant.

(b)
the dollar amount for each Participant determined in Section 4.2 and allocated
to a Time-Vesting Restricted Stock Award shall be converted into a number of
Time-Vesting Restricted Common Shares by dividing the dollar amount by the
closing price per share of a Common Share on the first trading day of the
applicable Performance Period.

(c)
the Time-Vesting Restricted Stock Award shall be eligible to vest in one-third
increments on each December 15 of the applicable Performance Period if the
Participant remains employed by the Trust on each of such dates.

(d)
Notwithstanding the foregoing, if the Participant’s employment is terminated by
the Trust without Cause, or the Participant resigns for Good Reason, Retires,
dies or becomes subject to a Disability while employed by the Trust, or a Change
in Control occurs while the Participant is employed by the Trust at a time when
any of the Time-Vesting Restricted Common Shares are unvested, such Time-Vesting
Restricted Common Shares shall be fully vested on the date of such event.

4.5    Eligibility for, Timing and Form of Payment of Shareholder Return Equity
Grant and Strategic Goals Equity Grant. Except as provided in Sections 4.6 and
4.7, the Participant must be employed by the Trust on the last day of the
Performance Period to receive a Shareholder Return Equity Grant and/or a
Strategic Goals Equity Grant, and such grants shall be issued as follows:


7
 

--------------------------------------------------------------------------------




(a)
after the end of the Performance Period, the dollar amount earned pursuant to
Sections 4.1, 4.2 and 4.3 shall be determined for each Participant;

(b)
the dollar amount for each Participant determined in subsection (a) shall be
converted into a number of Common Shares by dividing the dollar amount by the
closing price per share of Common Share on the January 1 following the end of
the Performance Period (or if such January 1 is not a trading day, the first
trading day following such January 1 on the exchange on which Common Shares are
traded); and

(c)
in the year following the Performance Period by no later than the fifteenth day
of the third month following the end of the Performance Period, one hundred
percent (100%) of the number of Common Shares for each Participant determined in
subsection (b) shall be issued in unrestricted (i.e., fully vested) Common
Shares. All such Common Shares shall be awarded under and in accordance with the
Trust’s 2016 Omnibus Long Term Incentive Plan.

4.6    Qualifying Termination during the Performance Period applicable to
Shareholder Return Equity Grant and Strategic Goals Equity Grant.
(a)
Shareholder Return Equity Grant. If during the Performance Period, the
Participant’s employment is terminated by the Trust without Cause, or the
Participant resigns with Good Reason, Retires, dies or becomes subject to a
Disability while employed by the Trust, the Participant shall receive an Award
of a Shareholder Return Equity Grant calculated based on actual levels of
achievement of the applicable shareholder return measures as of the date of such
event, and for purposes of determining any relative total shareholder return
measure, Total Shareholder Return, and Ending Share Price, treating the day of
such event as if it were the last day of the Performance Period. The Award shall
be prorated in the proportion that the number of days elapsed from the beginning
of the Performance Period through the date the Participant ceases to be an
employee of the Trust bears to the total number of days in the Performance
Period. In such event, the number of Common Shares shall be calculated based on
the closing price per Common Share on the trading date coinciding with (or if
that is not a trading day, next following) such event, such Common Shares shall
be fully vested, and the Common Shares shall be issued to the Participant within
thirty (30) days after such event; provided, however, if a Participant is a
“specified employee” (within the meaning of Section 409A of the Internal Revenue
Code (“Section 409A”)), the issuance shall occur six (6) months after the
Participant’s termination of employment if such delay is required to avoid
adverse tax consequences under Section 409A, except if the Participant dies, in
which case, the issuance shall occur within thirty (30) days after the
Participant’s death.



8
 

--------------------------------------------------------------------------------




(b)
Strategic Goals Equity Grant. If during the Performance Period, the
Participant’s employment is terminated by the Trust without Cause, or the
Participant resigns with Good Reason, Retires, dies or becomes subject to a
Disability while employed by the Trust, the Participant shall receive an Award
of a Strategic Goals Equity Grant calculated based on actual levels of
achievement of the strategic goals measure as of the end of the Performance
Period. The Award shall be prorated in the proportion that the number of days
elapsed from the beginning of the Performance Period through the date the
Participant ceases to be an employee of the Trust bears to the total number of
days in the Performance Period. In such event, the number of Common Shares shall
be calculated, after giving effect to the proration in this section, in
accordance with Section 4.5(b) and such Common Shares shall be issued in
accordance with the time periods set forth in Section 4.5(c), provided, however,
if a Participant is a “specified employee” within the meaning of Section 409A,
the issuance shall occur six (6) months after the Participant’s termination of
employment if such delay is required to avoid adverse tax consequences under
Section 409A, except if the Participant dies, in which case, the issuance shall
occur within thirty (30) days after the Participant’s death.

4.7    Change in Control during the Performance Period applicable to Shareholder
Return Equity Grant and Strategic Goals Equity Grant. If a Change in Control
occurs while the Participant is employed by the Trust during the Performance
Period, (a) the Participant shall receive an Award of a Shareholder Return
Equity Grant calculated and determined in all respects in a similar manner as
described in Section 4.6(a), substituting for this purpose the date of the
Change in Control for the date of termination of employment; provided, however,
that the Award shall not be prorated, and (b) the Participant shall receive an
Award of a Strategic Goals Equity Grant at the target level. In such event, the
Common Shares issued to the Participant with respect to such Performance Period
shall be fully vested and the number of Common Shares shall be calculated based
on the closing price per Common Share on the exchange on which Common Shares are
traded on the trading day coinciding with (or if that is not a trading day,
immediately preceding) the date of the Change in Control, or if Common Shares
are no longer traded on an exchange as of such date, based on the value
determined by the Committee in its reasonable discretion based on the actual or
implied price paid in the Change in Control transaction. The Award shall be
issued on the date of the Change in Control.
ARTICLE V. MISCELLANEOUS
5.1    Dividends on Unvested Shares. Dividends declared with respect to unvested
Common Shares shall be paid currently.
5.2    Tax Withholding. In order to satisfy applicable tax withholding, the
Award shall be reduced by that whole number of vested Common Shares which have a
value equal to the minimum amount of the required tax obligations imposed on the
Trust, and to the extent any remainder of the required tax withholding remains
unsatisfied because no fraction of a Common Share is reduced,


9
 

--------------------------------------------------------------------------------




the Trust shall deduct the remainder from other cash payable to the Participant
or if no cash is payable to the Participant, the Trust may require the
Participant to remit the remainder.
5.3    Restrictions on Transfer. Except for the transfer by bequest or
inheritance, the Participant shall not have the right to make or permit to exist
any transfer or hypothecation, whether outright or as security, with or without
consideration, voluntary or involuntary, of all or any part of any right, title
or interest in or to an Award until such date as, and only to the extent that,
vested shares have been issued. Any such disposition not made in accordance with
this Plan shall be deemed null and void. Any permitted transferee under this
Section shall be bound by the terms of this Plan.
5.4    Change in Capitalization. The number and kind of shares issuable under
this Plan shall be subject to adjustment pursuant to the provisions of the
Trust’s 2016 Omnibus Long-Term Incentive Plan.
5.5    Successors. This Plan shall be binding upon and inure to the benefit of
the heirs, legal representatives, successors, and permitted assigns of the
parties.
5.6    Notice. Except as otherwise specified herein, all notices and other
communications under this Plan shall be in writing and shall be deemed to have
been given if personally delivered or if sent by registered or certified United
States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of the recipient. Any party may
designate any other address to which notices shall be sent by giving notice of
the address to the other parties in the same manner as provided herein.
5.7    Severability. In the event that any one or more of the provisions or
portion thereof contained in this Plan shall for any reason be held to be
invalid, illegal, or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Plan, and this Plan shall be
construed as if the invalid, illegal or unenforceable provision or portion
thereof had never been contained herein.
5.8    No Right to Continued Retention. Neither the establishment of the Plan
nor the Award hereunder shall be construed as giving any Participant the right
to continued service with the Trust.
5.9    Interpretation and IRC Section 409A. Section headings used herein are for
convenience of reference only and shall not be considered in construing this
Plan. Sections 1.1 through 1.3 are intended to introduce and summarize the Plan
only and shall not apply for purposes of determining a Participant’s rights
under the Plan. Termination of employment under the Plan shall be considered to
have occurred only if the Participant has a termination of employment that
constitutes a “separation from service” within the meaning of Section 409A. The
Plan is intended to comply with Section 409A, and the Plan shall be interpreted
in manner consistent with such intent.
5.10    Amendment and Termination of the Plan. The Committee reserves the right
to amend or terminate the Plan at any time, provided that no amendment shall
deprive a Participant of any Award that is earned up to the date of the
amendment or termination or result in the acceleration of


10
 

--------------------------------------------------------------------------------




any award payable under the Plan if such acceleration would result in any
Participants incurring a tax under Section 409A.
5.11    Governing Laws. The laws of the State of Maryland shall govern the Plan,
to the extent not preempted by federal law, without reference to the principles
of conflict of laws; provided, however, no Common Shares shall be issued except,
in the reasonable judgment of the Committee, in compliance with exemptions under
applicable securities laws.
WASHINGTON REAL ESTATE INVESTMENT TRUST
 
By:
/s/ Stephen E. Riffee
 
 
Title:
Executive Vice President and Chief Financial Officer





11
 